HOWARD, Judge,
dissenting.
I respectfully dissent as to the ultimate result in this case. I agree with the majority that proper procedures have not been followed in this case and that such errors demand the reversal of same. However, I cannot agree that the child involved should be turned over forthwith to her mother.
I would reverse this case with directions that the child involved be returned to the Cabinet for Human Resources during the pendency of this action. On remand to the trial court, evidence should be adduced as to whether or not the mother can support the child, the mother’s efforts at rehabilitation, and if the mother has had a good record with law enforcement authorities since her parole. Further, the Department for Human Resources should file a petition for termination of rights so that the case can proceed along regular channels.